EXHIBIT 12 SOLUTIA INC. COMPUTATION OF THE RATIO OF EARNINGS TO FIXED CHARGES (Dollars in Millions) 2003 2004 2005 2006 2007 Income (loss) from continuing operations, before income taxes and equity earnings (loss) from affiliates (1) (364 ) (277 ) (83 ) (76 ) (215 ) Add: Fixed charges 126 120 90 110 146 Amortization of capitalized interest 6 7 5 4 5 Dividends from affiliated companies - - - 25 - Less: Interest capitalized (1 ) (3 ) (3 ) (4 ) (5 ) Income as adjusted (233 ) (153 ) 9 59 (69 ) Fixed charges Interest expensed and capitalized 116 111 82 104 139 Estimate of interest within rental expense 10 9 8 6 7 Fixed charges 126 120 90 110 146 Ratio of Earnings to Fixed Charges (2) (1.86 ) (1.27 ) 0.10 0.54 (0.47 ) (1)Includes restructuring charges and other (gains)/charges of $4 million for the year ended December 31, 2007, $5 million for the year ended December 31, 2006, $14 million for the year ended December 31, 2005, $102 million for the year endedDecember 31, 2004, and $238 million for the year ended December 31, 2003. (2)Earnings for the years ended December 31, 2007, 2006, 2005, 2004, and 2003, would have to be $215 million, $51 million, $81 million, $273 million, and $359 million, respectively, in order to achieve a one-to-one ratio.
